DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on 02/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Carbon3D Inc (WO 2016/145050 A1; as provided by the applicant’s IDS) in view of either one of Nippon Synthetic Chemical Ind Co Ltd (EP 3,127,931 A1; herein after Nippon, as provided by the Applicant’s IDS) or Blank Werner (US 5,965,686 A; as also provided by the applicant’s IDS).
The Examiner concurs with the rejection provided by the International Searching Authority, as also provided in the IDS received on 4/28/2020. 
For claim 1, Carbon3D Inc a method of making a precursor resin useful for additive manufacturing, comprising the steps of:
 (a) reacting a poly-isocyanate with a polyol in the presence of a tin catalyst to produce a first reaction product (see page 48-page 49); (b) reacting said first reaction product with an amine(meth)acrylate monomer blocking agent to produce a second reaction product comprising a (meth)acrylate blocked polyurethane (ABPU) (see page 49); and then (c) combining said second reaction product with (i) a free radical photoinitior and (ii) optionally (but in some embodiments preferably) a comonomer, to produce said precursor resin. However, Carbon 3D fails to teach using zirconium catalyst as claimed. 
In the same field of endeavor, Nippon/Blank teaches zirconium catalyst (see Nippon, [0037] or Blank claims 1-10), for providing similar function result such as speeding up chemical reaction. It would have been obvious to one skilled in the art at the 
Claims 2-6 and 9-12 do not contain any features in which, in combination with the features of any claim which they refer, include novelty, and furthermore, Carbon3D further adding radical polymerization either before, during, or after (steps a-c) (see page 16, page 24) and  teaches polymerization inhibitor in the process (example 6), and further IPDI and other isocyanates, further TBAEMA (Example 6) and the polyamine (page 49); wherein said polyol comprises polyether or polyester (see page 41, last para); or amine-methacrylate monomer blocking agent being THAEMA (page 38, line 1-10); photoinitior being benzophenone (see page 15, lines 1-15); wherein said comonomer comprises poly(ethylene glycol) methacrylate (see page 63 lines 1-15).
Additionally, as for claim [12] Carbon3D Inc teaches tin as the catalyst (see also page 5 lines 20-25; page 44; example 6), it would have been obvious to choose optimum quantity of the catalyst (including viscosity) based on other reactants in the composition, in order to efficiently speed up the reaction of the process.
Claims 7-8, Blank further teaches using specific zirconium catalyst including zirconium tetraacetylacetonate or zirconium dionate (see example 2-3,and throughout).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0225443 A1 – includes all the materials as in claim 1.
US 2020/0038907 A1 – includes all the materials of claim 1 (see [0064], [0085], [0090]).
US 2017/0120515 A1 – includes isocyanate blocked with amine methacrylate ([0053]), reaction of acid-liable polyol chain extender with isocyanate containing monomer (see [0069]).
US 2017/0113416 A1 – recites all the materials including catalyst, polyol, isocyanate ([0218]), and including amine-containing methacrylate ([0217]). Furthermore, teaches using diisocynate or polyisocyanate and poyol (see [0191]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743